In an action to foreclose a mortgage, nonparty Charis Sachtouris appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Bayne, J.), dated June 14, 2013, as denied her motion, inter alia, for certain declaratory relief.
Ordered that the order is affirmed insofar as appealed from, with on bill of costs.
After being denied certain relief in a tax lien foreclosure action before a different Justice of the Supreme Court, the appellant moved in this mortgage foreclosure action relating to the *978same property, as successor in interest to the plaintiff, for certain declaratory relief relating to the tax lien foreclosure action. In order to seek review of the issues raised in the tax lien foreclosure action, the appellant’s remedy, of which she availed herself (see NYCTL 1998-2 Trust v Avila, 130 AD3d 993 [2015] [decided herewith]), was to appeal the denial of her motion in that action (see CPLR 5701 [a]). Accordingly, the Supreme Court properly denied the instant motion. Skelos, J.P., Hall, Austin and Sgroi, JJ., concur.